Title: From Thomas Jefferson to James Lyle, 15 October 1803
From: Jefferson, Thomas
To: Lyle, James


          
            
              Dear Sir
            
            Washington Oct. 15. 03.
          
          It was not till a day or two before I left home that I was able to look into the papers respecting Richd. Harvie’s account, and committed the result to a letter which accompanies this, but which the accumulation of business I found here has prevented my forwarding sooner. I now inclose you also an order on Messrs. Gibson & Jefferson for 500. Dollars, and must take some time to provide another of equal amount which shall be done as early as I can, as well as such successive paiments as I shall be able to accomplish. Accept assurances of my constant & affectionate respect.
          
            
              Th: Jefferson
            
          
        